Case 1:17-cr-00224-PKC Document 28 Filed 10/12/18 Page 1 of 1 Page|D #: 167

Leonardo M. Rapadas
277 West San Antonio Avenue
Dededo, Guam 96929

Telephone: (671) 688-1002
Email: leonardorapadas@gmail.com

To: The Honorable ]udge Pamela K. Chen, U.S.D.].
United States District Court
Eastem District of NeW York
225 Cadman Plaza East
Brooklyn, NY 11201

Via: Electrom'c Filing
Date: October 11, 2018

Re: Richard K. Lai - l7-CR-224
Dear Judge Chen:
This is a another travel request outside of those areas already approved by your Honor.

As you know, Mr. Lai has immersed himself into his business since his plea. Your Honor has approved
various extensions of his travel. This request asks for your approval for Mr. Lai to travel to Macau, China
and Hong Kong for business. His restaurant requires various equipment such as chillers, refrigerators and
flat tops. Much of that equipment are manufactured and can be acquired in China. The request to travel
to Macau is so that he may travel there for the 15‘h World Summit of Chinese Entrepreneurs. lt is a three-
day event to aid in his future business ventures. It is slated for October 18 through October 20, 2018. He
also anticipates construction of a new restaurant in the coming months. The travel in China is due to the
fact that he may need to travel there for further meetings with potential vendors and/or business partners
that may arise due to his attendance in Macau. Many of the factories reside in China. The request
includes Hong Kong due to it being a transit point to and from Guam.

As usual, Mr. Lai, prior to travel to any travel, will request permission from Pretrial Services to travel
there and retrieve his passport for the purpose stated above. Upon his return, Mr. Lai will return it to
Pretrial Services. He has fulfilled most, if not all, of his conditions of his plea. He remains committed to
fulfilling his end of the bargain with the USAO EDNY.

l am requesting on behalf of Mr. Lai that his Order be amended to include Macau for the summit and
travel to China and Hong Kong should the need to travel there for businesses purposes. Again, Mr. Lai
has demonstrated he is not a flight risk. He has deep personal and professional roots in Guam with no
incentive to violate his conditions. In fact, it will get deeper due to new construction he anticipates to
occur soon. He signed an appearance bond of $1,000,000.00 which is secured by property in Irvine,
California. His various trips and returns provide ample evidence to show this Court his sincerity in
following its orders. The USAO EDNY has consented to the requested modification for travel. I humbly
await your decision.

Respectfully submitted,

/@/'\

LEONARDO M. RAPADAS

